This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 NICOLE SERNA,

 3          Petitioner-Appellee,

 4 v.                                                                    NO. A-1-CA-36601

 5 JONATHON GALLEGOS,

 6          Respondent-Appellee,

 7 and

 8 ISAAC ZAMORA,

 9          Proposed Intervenor-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Gerard J. Lavelle, District Judge

12 Nicole Serna
13 Albuquerque, NM

14 Pro Se Appellee

15 Roberta Marie Yurcic
16 Albuquerque, NM

17 for Appellee Jonathon Gallegos

18 Aragon Law Firm, P.C.
 1 Robert J. Aragon

 2 for Appellant


 3                           MEMORANDUM OPINION

 4 VANZI, Judge.

 5   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 6 proposed summary disposition. No memorandum opposing summary affirmance has

 7 been filed and the time for doing so has expired.

 8   {2}   AFFIRMED.

 9   {3}   IT IS SO ORDERED.

10                                        __________________________________
11                                        LINDA M. VANZI, Judge

12 WE CONCUR:



13 _________________________________
14 M. MONICA ZAMORA, Chief Judge



15 _________________________________
16 KRISTINA BOGARDUS, Judge




                                            2